Title: To George Washington from Vice Admiral d’Estaing, 25 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir.
            Boston Road 25th September 1778.
          
          I have received the letter which Your Excellency did me the honor to write the 19th inst. I entreat you to accept all the thanks which I owe you, for the intelligence you have been so kind as to communicate. it perfectly accords with the little which I have received, both 
            
            
            
            in point of the sickness of Byrons Crews, and the precipitation with which immense means of embarkation are preparing at New York—the inference to be drawn from the summer Clothing—is very important—as this is an article of the first necessity, it is difficult to make use of it in the way of a feint—if the fact alluded to can be ascertained, it appears to me that we should be furnished with solid grounds of reasoning—if we could not discover precisely the place, we should at least know the Climate—You have learnt that Admiral Byron and another Ship of his Squadron have arrived at Newport—Admiral Howe was to have sailed on the 16th for Europe in the frigate Maid Stone. it is said that Admiral Gambier has received letters appointing him Commander in chief of the british Naval force in North America—The Register informs us that Admiral Byron is his Senior—from whence we may conclude that the latter is not destined to remain here. Lord Howes departure in a single frigate is inconsistent with the return of the british forces to Europe—it would seem then that this event is to be preceded by an Expedition—I entreat you to communicate not only what you shall learn, but likewise what shall appear to you most probable.
          My last dispatches from my court are of the 7th July—they are exceedingly satisfactory for the common cause—and the Crisis of England must be this autumn in its last stage—Private letters many of which are credible, and which arrived by the vessel charged with my dispatches, have furnished the written hand-bill which I have the honor of annexing to my letter. I believe that there has been an engagemen<t> between the two fleets—the advantage on our side, without being absolutely decisive, appears to me too much repeated to be supposed false; it is certain that the best troops of france were upon the coast of Normandy and Brittany; as for the talents of Marshall de Broglie they are known—and Your Excellency should interest yourself doubly in his Success—for this great General has your portrait in his cabinet.
          Mr de la Radiere Engineer has I believe presented a memorial to General Heath—and the Council of State, relative to the defence of Boston—it would I believe be useful to carry at least a part of his plan into execution—if it should be consistent with your sage dispositions in moving on troops to different stages; to post some Continentals with a view of anticipating the arrival of the British—who have it in their power to debark much nearer Boston than is imagined—it would be very agreeable to me that your choice should fall on the Marquis de la fayette—he laments that he is no longer under your immediate orders—he thinks me somewhat blameable for it—& perhaps I might console him in part, tho’ feebly—Did you give him leave 
            
            
            
            to send his Cartel to Lord Carlisle? I have no doubt but the Commissioner declined his proposal.
          Mr de bougainville in whom I have the greatest confidence in military matters—and my own reflexions persuade me that the hull requires more troops for its defence than I can furnish—especially at present when our Ships refitted will want them not only for the service of their Canon—but likewise for working them—for I should sail immediately if an opportunity offered of acting to advantage at sea—it is my intention therefore in case of the british Squadrons appearing, to ask for fifteen hundred militia men, to man the works and batteries of the hull—this might put it in Mr de Bougainvilles power to form a more respectable Column—for charging with the bayonet, whatever party should advance upon the isthmus which connects the hull and Alderton-point.
          Would not the circumstance of an unforeseen Sally on my part, make Your Excellency think it necessary to garrison Boston with Continental Troops? It is certain that I will not put to Sea inconsiderately—and that I shall endeavour in doing it to have the chances in my favour—but naval affairs are so uncertain, and it is so important that the Town of Boston should not fall a victim to them—that I think it incumbent on me to hazard this Reflexion—it certainly has not escaped Your Excellency—for my own part, it appears to me that the Step you have just taken towards us is a fortification. your name alone is become Bulwark.
          We are overwhelmed with kindness at Boston—the whole body of the State gives an entertainment to day, to the greatest part of our Officers—I was perhaps wrong at first in not annexing greater pomp to the duties which I had paid—for I think simplicity in forms is most proper for men of business and the military Stile—there was more ceremony in the Acknowlegements which I made two days ago for the Sympathy which was condescendingly shown for the fate of the unhappy Chevalier de St Sauveur—because I wished to prove to the people that we accused nothing but chance—The Result is a Public Dinner where Americans and frenchmen will unite in drinking your health. Accept the Assurances of attachment and respect with which I have the honor to be Sir Your Excellencys most obedt & most hble Servt.
        